DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A trial was scheduled at 9:00 a.m. on November 3, 2010, to consider Plaintiff's appeal. On July 21, 2010, the court sent notice of the scheduled trial to Plaintiff at 14260 N.W. Linmere Lane, Portland, OR 97229, which is the address Plaintiff provided to the court. The notice was not returned as undeliverable.
Plaintiff failed to appear for trial on November 3, 2010. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of November 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged. *Page 2
This Decision was signed by Presiding Magistrate Jill A.Tanner on November 3, 2010. The court filed and entered thisDecision on November 3, 2010.